                                                                                   D/F
BDM:KKO
F. #2017R01840


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         X


UNITED STATES OF AMERICA                           SECOND AMENDED CONSENT
                                                   PRELIMINARY ORDER
       - against -                                 OF FORFEITURE

NANCY SALZMAN,                                     18-CR-204(S-1)(NGG)

                         Defendant.


                                        X


               WHEREAS,on or about March 13, 2019, NANCY SALZMAN (tlie

"defendant"), entered a plea of guilty to the offense charged in Count One ofthe above-

captioned Superseding Indictment charging a violation of 18 U.S.C. § 1962(d);

               WHEREAS,the defendant entered into negotiations with the United States

and as a result ofthese negotiations, the defendant has agreed to forfeit all right, title, and

interest in the following:

              (i)     The real property located at 8 Hale Drive, Halfinoon New York 12065,
                      together with its respective buildings, appurtenances, improvements,
                      fixtures, attachments, easements and furnishings;

              (ii)    Fifteen thousand six hundred seventy dollars and zero cents($15,670.00)
                      in United States cmrency seized on or about March 27, 2018 from 3
                      Oregon Trail, Waterford, New York 12188;

              (iii)   Three hundred ninety thousand one hundred eighty dollars and zero cents
                      ($390,180.00) in United States currency seized on or about March 27,
                      2018 from 3 Oregon Trail, Waterford, New York 12188;

              (iv)    One hundred nine thousand seven hundred twenty-seven dollars and zero
                      cents($109,727.00)in United States currency seized on or about March
                      27,2018 from the 3 Oregon Trail, Waterford, New York 12188;
               (v)    The real property located at 7 Generals Way, Clifton Park, New York
                      12065, together with its respective buildings, appurtenances,
                      improvements, fixtures, attachments, easements and fiimishings, and all
                      proceeds traceable thereto;

               (vi)   The real property located at 455 New Karner Road, Albany,NY 12205,
                      together with its respective buildings, appurtenances, improvements,
                      fixtures, attachments, easements and furnishings, and all proceeds
                      traceable thereto;

               (vii) The real property located at 457 New Kamer Road, Albany, NY 12205,
                     together with its respective buildings, appurtenances, improvements,
                      fixtures, attachments, easements and furnishings, and all proceeds
                      traceable thereto;

               (viii) The real propeity located at 447 New Kamer Road, Albany, NY 12205,
                      together with its respective buildings, appurtenances, improvements,
                      fixtures, attachments, easements and fumishings, and all proceeds
                      traceable thereto;

               (ix)   First Principles Incorporated, a Delaware corporation associated witli
                      FEIN XX-XXXXXXX and Delaware File No. 3002353, and all assets rights
                      thereof, including but not limited to bank accounts and intellectual
                      property rights;

              (x)     One Steinway grand piano located at 3 Oregon Trail, Clifton Park, New
                      York ((i) through(x)collectively, the "Forfeited Assets")

as:(a)any interest the defendant acquired or maintained in violation of 18 U.S.C. § 1962;

(b)any interest in, security of, claim against or property or contractual right of any kind

affording a source ofinfluence over any enterprise which the defendant has established,

operated, controlled, conducted or participated in the conduct of, in violation of 18 U.S.C.

§ 1962;(c)any property constituting, or derived from,any proceeds which the defendant

obtained, directly or indirectly, from racketeering activity in violation of 18 U.S.C. § 1962;

and/or(d) substitute assets, pursuant to 18 U.S.C. § 1963(m).




United States v. Nancy Salzman, 18-CR-204(S-1)(NOG)
Amended Preliminary Order of Forfeiture                                                  Page 2
               IT IS HEREBY ORDERED,ADJUDGED AND DECREED as follows:

               1.      Pursuant to 18 U.S.C. §§ 1963(a) and 1963(m)the defendant shall

forfeit to the United States all right, title and interest in the Forfeited Assets.

               2.      Upon entry ofthis Second Amended Preliminary Order ofForfeiture

("Second Amended Preliminary Order"),the United States Attorney General or his designee

is authorized to seize the Forfeited Assets, to conduct any proper discovery, in accordance

with Fed. R. Grim. P. 32.2(b)(3) and (c), and to commence any applicable proceeding to

comply with statutes governing third-party rights, including giving notice ofthis Second

Amended Preliminary Order.

               3.      The United States shall publish notice ofthis Second Amended

Preliminary Order, in accordance with the custom and practice in this district, on the

government website www.forfeiture.gov, ofits intent to dispose of Forfeited Assets in such a

manner as the Attorney General or his designee may direct. The United States may,to the

extent practicable, provide direct written notice to any person known or alleged to have an

interest in the Forfeited Assets as a substitute for published notice as to those persons so

notified.


               4.      Any person, other than the defendant, asserting a legal interest in the

Forfeited Assets may, within thirty(30) days ofthe final publication of notice or receipt of

notice, or no later than sixty (60) days after the first day of publication on an official

government website, whichever is earlier, petition the Court for a hearing "without a jury to

adjudicate the validity of his or her alleged interest in the Forfeited Assets, and for an

amendment ofthe order offorfeiture, pursuant to 21 U.S.C. § 853(n)(6). Any petition filed

in response to the notice offorfeiture of the Forfeited Assets must be signed by the petitioner
United States v. Nancy Salzman, 18-CR-204(S-1)(NGG)
Amended Preliminaiy Order of Forfeiture                                                      Page 3
under penalty of perjury and shall set forth the nature and extent of the petitioner's right, title

and interest in the property, the time and circumstances ofthe petitioner's acquisition ofthe

right, title, or interest in the property, and any additional facts supporting the petitioner's

claim, and relief sought.

               5.      The defendant shall not file or mteipose any claim or assist others to

file or interpose any claim to the Forfeited Assets in any administrative or judicial

proceeding. The defendant shall folly assist the govenunent in effectuating the surrender and

forfeiture ofthe Forfeited Assets to the United States. The defendant shall take whatever

steps are necessary to ensure clear title to the Forfeited Assets passes to the United States,

including the execution of any and all documents necessary to effectuate the surrender and

forfeiture ofthe Forfeited Assets to the United States. These documents include, but are not

limited to, a transfer agreement with respect to the defendant's interest in First Principles Inc.

Further, if any third party files a claim to the Forfeited Assets, the defendant will assist the

govenunent in defending such claims. Ifthe Forfeited Assets, or any portion thereof, is not

forfeited to the United States,the United States may seek to enforce this Second Amended

Preliminary Order against any otlier assets ofthe defendant up to the value ofthe Forfeited

Assets, pursuant to 18 U.S.C. § I963(m).

               6.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B),this Second

Amended Preliminary Order shall become final at the time of the defendant's sentencing and

shall be made part ofthe defendant's sentence and included in tlie judgment ofconviction. If

no third party files a timely claim, this Second Amended Preliminary Order, together with

Supplemental Second Amended Preliminary Orders ofForfeiture, if any, shall become the

Final Order ofForfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time,the
United States v. Nancy Salzman, 18-CR-204(S-1)(NGG)
Amended Preliminary Order of Forfeiture                                                     Page 4
properties forfeited herein shall be forfeited to the United States for disposition in accordance

with the law.


                7.    Upon the Court so-ordering this Second Amended Preliminary Order,

the United States agrees not to seek any furtlier forfeiture of property owned by the

defendant or by any entity wholly owned by the defendant as a result of any crimes charged

in the above-captioned Superseding Indictment or in the Second Superseding Indictment in

United States v. Bronfman, et al., 18-CR-204(S-1 and S-2). To the extent that such property

is partially owned by unrelated thu'd parties, the United States may seek forfeiture ofthe

unrelated third parties' interests in such property. Nothing in this order shall prevent the

United States from pursuing any property to satisfy the defendant's restitution obligations or

any criminal fine imposed by the Court.

                8.    The United States alone shall hold title to the Forfeited Assets

following the Court's disposition of all third-party interests, or, if none, following the

expiration oftlie period provided in 21 U.S.C. § 853(n)(2).

                9.    The forfeiture ofthe Forfeited Assets shall not be considered a payment

of a fine, penalty, restitution loss amount, or payment of any income taxes that may be due,

and shall survive bankruptcy.

                10.   This Second Amended Preliminary Order shall be binding upon the

defendant and the successors, administrators, heirs, assigns and transferees ofthe defendant,

and shall survive the bankruptcy ofany ofthem.

                11.   This Second Amended Preliminary Order shall be binding only upon

the Court "so ordering" the order.



United States v. Nancy Salzman, 18-CR-204(S-1)(NGG)
Amended Preliminary Order of Forfeiture                                                      Page 5
              12.    The Court shall retain jurisdiction over this action to enforce this

Second Amended Preliminary Order and to amend it as necessary, pursuant to Fed. R. Grim.

P. 32.2(e).

              13.    The Clerk ofthe Court is directed to send, by inter-office mail, tlii*ee(3)

certified copies ofthis executed Order to the United States Attorney's Office, Eastern

District of New York, Attn: PSA Senior Law Clerk Elizabeth Valeriane, 271-A Cadman

Plaza East, 7th Floor, Brooklyn, New York, 11201.

Dated: Brooklyn, New York
                                     ,2020

                                                SO ORDERED:


                                                 s/Nicholas G. Garaufis

                                                HONORABLE NICHOLAS G\JjARAUFIS
                                                UNITED STATES DISTRICT JUDGE
                                                EASTERN DISTRICT OF NEW YORK




United States v. Nancy Salzman, 18-CR-204(S-1)(NOG)
Amended Preliminary Order of Forfeiture                                                  Page 6
